 


 HCON 135 ENR: Directing the Architect of the Capitol to place a marker in Emancipation Hall in the Capitol Visitor Center which acknowledges the role that slave labor played in the construction of the United States Capitol, and for other purposes.
U.S. House of Representatives
2009-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. CON. RES. 135 
 
 
July 10, 2009 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Architect of the Capitol to place a marker in Emancipation Hall in the Capitol Visitor Center which acknowledges the role that slave labor played in the construction of the United States Capitol, and for other purposes. 
 
 
Whereas enslaved African-Americans provided labor essential to the construction of the United States Capitol;  Whereas the report of the Architect of the Capitol entitled History of Slave Laborers in the Construction of the United States Capitol documents the role of slave labor in the construction of the Capitol; 
Whereas enslaved African-Americans performed the backbreaking work of quarrying the stone which comprised many of the floors, walls, and columns of the Capitol;  Whereas enslaved African-Americans also participated in other facets of construction of the Capitol, including carpentry, masonry, carting, rafting, roofing, plastering, glazing, painting, and sawing; 
Whereas the marble columns in the Old Senate Chamber and the sandstone walls of the East Front corridor remain as the lasting legacies of the enslaved African-Americans who worked the quarries;  Whereas slave-quarried stones from the remnants of the original Capitol walls can be found in Rock Creek Park in the District of Columbia; 
Whereas the Statue of Freedom now atop the Capitol dome could not have been cast without the pivotal intervention of Philip Reid, an enslaved African-American foundry worker who deciphered the puzzle of how to separate the 5-piece plaster model for casting when all others failed;  Whereas the great hall of the Capitol Visitor Center was named Emancipation Hall to help acknowledge the work of the slave laborers who built the Capitol; 
Whereas no narrative on the construction of the Capitol that does not include the contribution of enslaved African-Americans can fully and accurately reflect its history;  Whereas recognition of the contributions of enslaved African-Americans brings to all Americans an understanding of the continuing evolution of our representative democracy; and 
Whereas a marker dedicated to the enslaved African-Americans who helped to build the Capitol will reflect the charge of the Capitol Visitor Center to teach visitors about Congress and its development: Now, therefore, be it     1.Placement of Marker in Capitol Visitor Center to Acknowledge Role of Slave Labor in Construction of Capitol (a)Procurement and Placement of MarkerThe Architect of the Capitol, subject to the approval of the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, shall design, procure, and place in a prominent location in Emancipation Hall in the Capitol Visitor Center a marker which acknowledges the role that slave labor played in the construction of the United States Capitol. 
(b)Criteria for Design of MarkerIn developing the design for the marker required under subsection (a), the Architect of the Capitol— (1)shall take into consideration the recommendations developed by the Slave Labor Task Force Working Group; 
(2)shall, to the greatest extent practicable, ensure that the marker includes stone which was quarried by slaves in the construction of the Capitol; and  (3)shall ensure that the marker includes a plaque or inscription which describes the purpose of the marker. 
 
  Clerk of the House of Representatives.   Secretary of the Senate.   
